 Case 20-14528-elf       Doc 14     Filed 01/22/21 Entered 01/22/21 11:39:57            Desc Main
                                    Document      Page 1 of 5



                           UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN

In re: Pierre R. Paul                              CHAPTER 13
        Debtor
______________________________                     BANKRUPTCY CASE NUMBER
Broker Solutions Inc. dba New American             20-14528/ELF
Funding,
        Movant,
v.

Pierre R. Paul,
  Respondent/Debtor,
and
William C. Miller, Trustee,
  Additional Respondent.

  OBJECTION OF BROKER SOLUTIONS INC. DBA NEW AMERICAN FUNDING TO
   CONFIRMATION OF DEBTOR'S CHAPTER 13 PLAN OF REORGANIZATION

         Broker Solutions Inc. dba New American Funding, by and through its counsel, LOGS
 Legal Group LLP, hereby objects to the confirmation of Debtor's Chapter 13 Plan, and in support
 thereof, avers as follows:

        1.      On or about November 23, 2020, Debtor filed a voluntary petition for relief under
 Chapter 13 of the United States Bankruptcy Code.

        2.      Movant holds an allowed claim, secured only by Debtor's principal residence
 located at 7517 Mayland Street, Philadelphia, PA 19138.

        3.      Movant is in the process of filing its Proof of Claim citing arrears in the amount
 of $6,837.03, and a total claim in the amount of $156,860.57.

       4.      Debtor's proposed plan calls for the payment to Movant of arrearages in the
 amount of $7,000.00, but $6,000.00 to be paid to the Trustee through the Plan.

        5.     Therefore, the Plan is insufficiently funded to pay Movant its proposed arrearage
 claim or proposed total debt claim in full.

        6.      The Plan fails to comply with 11 U.S.C. § 1322.

        7.      The Plan fails to comply with 11 U.S.C. § 1325.

        8.      The Court must deny confirmation of Debtor's Chapter 13 Plan.
Case 20-14528-elf      Doc 14     Filed 01/22/21 Entered 01/22/21 11:39:57           Desc Main
                                  Document      Page 2 of 5



        WHEREFORE, Broker Solutions Inc. dba New American Funding respectfully requests
that confirmation of the Debtor's Plan be denied, that Debtor's bankruptcy petition be dismissed
with prejudice; and for such other relief as this Court deems appropriate.

                                                    Respectfully submitted,


                                                            /s/ Kristen D. Little
Dated: January 21, 2021                             BY:
                                                    Kristen D. Little, Esquire
                                                    LOGS Legal Group LLP
                                                    3600 Horizon Drive, Suite 150
                                                    King of Prussia, PA 19406
                                                    (610) 278-6800/ fax (847) 954-4809
LLG File #:20-065353                                PA BAR ID #79992
                                                    klittle@logs.com
                                                    pabk@logs.com
Case 20-14528-elf       Doc 14     Filed 01/22/21 Entered 01/22/21 11:39:57           Desc Main
                                   Document      Page 3 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE EASTERN
 In re: Pierre R. Paul                       CHAPTER 13
         Debtor.
 ______________________________              BANKRUPTCY CASE NUMBER
 Broker Solutions Inc. dba New American      20-14528/ELF
 Funding,
         Movant,
 v.

 Pierre R. Paul,
   Debtor/Respondent,
 and
 William C. Miller, Trustee,
   Additional Respondent.

                                 CERTIFICATE OF SERVICE

         I, Kristen D. Little, an employee of the law firm of LOGS Legal Group LLP hereby
certify that I caused to be served true and correct copies of Broker Solutions Inc. dba New
American Funding’s Objection to the Confirmation of Debtor's Chapter 13 Plan by First Class
Mail, postage prepaid or by electronic notification, at the respective last known address or email
address of each person set forth below on January 22, 2021:

Pierre R. Paul
93 Old York Road
Suite 1-754
Philadelphia, PA 19046

Brad J. Sadek, Esquire
1315 Walnut Street
Suite 502
Philadelphia, PA 19107
Sent via electronic notification brad@sadeklaw.com

William C. Miller, Trustee
P.O. Box 1229
Phila, PA 19105
Sent via electronic notification ecfemails@ph13trustee.com
Case 20-14528-elf      Doc 14   Filed 01/22/21 Entered 01/22/21 11:39:57       Desc Main
                                Document      Page 4 of 5




     I HEREBY CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS
TRUE AND CORRECT.

                                                /s/ Kristen D. Little
                                               Kristen D. Little
                                               LOGS Legal Group LLP
                                               3600 Horizon Drive, Suite 150
                                               King of Prussia, PA 19406
LLG File #:20-065353                           (610) 278-6800
Case 20-14528-elf    Doc 14   Filed 01/22/21 Entered 01/22/21 11:39:57   Desc Main
                              Document      Page 5 of 5




Pierre R. Paul
93 Old York Road
Suite 1-754
Philadelphia, PA 19046
